 B. F. GOODRICH FOOTWEAR COMPANY353B.F.Goodrich Footwear CompanyandUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO. Case 11-CA-4830January 22, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn June 27, 1972, Administrative Law Judge'Almira Stevenson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order, only to the extentconsistent with this Decision and Order.1.We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) bypromulgating and maintaining in effect a companyrule which prohibited employees from soliciting forthe Union on Respondent's property on their owntime.22.We do not, however, agree with or adopt theremaining findings of 8(a)(1) violations contained inthe Decision of the Administrative Law Judge.Respondent has a warehouse and distributioncenter in Charlotte, North Carolina, where it em-ploys approximately 200 nonsupervisory employees.The Charging Party herein (hereinafter called theUnion) participated in an organizing campaign atthisplant in 1971 but failed to obtain majoritysupport in a Board-conducted election in March ofthat year. No unfair labor practices were alleged tohave been committed by the Company during thatcampaign.In 1972 the Union began a second organizationcampaign as a result of which an election was heldon April 26, 1972. During this campaign, the recordindicates that there was considerable conversationamong the employees and between nonsupervisoryand supervisory employees. The Union openlypublished the names of all employees who wereactive on the Union's organizing campaign commit-tee, and a number of union adherents openly wore T-shirts in the plant bearing union insignia. The recordleaves no doubt that the Union made no attempt toconceal frommanagement personnel either theactive nature of the union campaign or the identityof employees who were its leading supporters.The record also indicates that Respondent educat-ed its supervisory force as to the proscriptions of thelaw with respect to limitations on employer cam-paigning and no question is raised but that theseinstructions, in general, properly outlined the appli-cation of our law to permissible employer activityduring election campaigns.The 8(a)(1) violations found by the AdministrativeLaw Judge were solely based on a few instances ofalleged interrogation. Testimony in the record is insharp conflict as to whether the interrogationactually occurred. The record is such as to leave areviewer thereof in some doubt as to whether theemployee testimony regarding the interrogation istruly credible.When employee Helms, for example,testifiedwith respect to each of the three occasionson which he was alleged to have been interrogated,he described in almost identical language the contentof the allegedly unlawful inquiries by companyrepresentatives, and seemed to have a total failure ofmemory about anything else that was said in thecourse of those conversations. However, while we areleftwith some doubt as to the credibility issues, weare disinclined to reverse credibility findings madeby the Administrative Law Judge who heard andobserved the witnesses.But even adopting the credibility resolutions of theAdministrative Law Judge, we note that as to two ofthe three employees alleged to have been unlawfullyinterrogated, each was openly and actively partisanon behalf of the Union. McGraw was a member ofthe Union's organizing committee and this fact wasadvertised in handbills openly distributed. Helmswas one of the employees who wore a T-shirt in theplant on which there was an advertisement for theUnion.No unlawful conduct by the Respondentwith respect to either of these two employees wasfound to have taken place except for the instances inwhich a supervisor is alleged to have asked these twoemployees how they felt about the Union.We do not believe that the nature of the inquiry, inthe total context of all the circumstances here, issufficient to establish the kind of interference,restraint,or coercion which we have found toconstitute a violation of Section 8(a)(1) in quitedifferent contexts.As to the alleged coercive statements made bySupervisor Hardy to employee Honeycutt during thelatter's employment interview, the following evidenceis relevant. Honeycutt, when asked on direct exami-IThe title of "Trial Examiner" was changed to "Administrative LawJudge" effectiveAugust 19, 1972.2Stoddard-Quirk Manufacturing Co.,138 NLRB 615, 621.201NLRB No. 46 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDnation about Hardy's remarks at this interview,paragraphs 1(c) and 1(d) as paragraphs 1(a) and 1(b),testified that Hardy said:respectively.Well, he told me that the people, some of the2.Substitute the attached notice for the Adminis-people in the company were trying to get thetrative Law Judge's notice.union in, and that if the union were voted into thecompany, that the company would very likely to[sic]have to close down because they couldn'tafford a union because the first thing that theywould want is higher wages.On cross-examination, Honeycutt admitted thatduring the interview Hardy discussed the footwearindustry with him, mentioning that the industry wasvery competitive and that the Respondent had notmade a profit in several years. It is thus apparent thatthe remarks of Hardy set out above were made in acontext of a discussion of the economics of thefootwear industry and Respondent's poor economicperformance. It is not contended that Hardy'sstatement about the competitive nature of thefootwear industry or about Respondent's financiallosses were inaccurate. Nor did Hardy say that if theemployees selected the Union the plant wouldinevitably close. The point of his discussion withHoneycutt was that, in view ofits losses,Respondentcould not afford to grant large wageincreases and ifforced to do so would, in his opinion, ceaseoperatlons.3 This was not a threat but an opinionbased on demonstrable facts as to the economicconsequences which might reasonably be expected toresult from unionization. As such it was protected bySection 8(c) of the Act.4In view of our finding that Supervisor Hardy didnot here unlawfully threaten a plant closing and inview of our further finding that an apparently openand relatively lengthy discussion took place betweenHardy and Honeycutt, we are not persuaded that theone isolated query by Hardy of Honeycutt as to hisopinion of the Union was, again considered in thetotal context here, sufficient to justifyan 8(a)(1)finding or order.We shall thereforedismiss allallegations of thecomplaint except that relating to the no-solicitationrule.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that B. F.GoodrichFootwear Company, Charlotte, NorthCarolina, its officers,agents,successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order as so modified:1.Delete paragraphs l(a) and 1(b) and renumber3This view of thesenseofHardy's remarksisconfirmed by thefollowing testimony of Honeycutt on cross-examinationQ.He (Hardy ]told you that in view of the fact that the companyhad not made a profit that if they asked for and did get substantialincreasesin pay-that in his opinion the plant would close9A YesQ.Andso the best that you can recall, that was what he saidabout the plant closing?A.Yes4BirdsallConstruction Company.198 NLRBNo. 20 (Member Jenkinsdissenting)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which all parties had the opportunityto present their evidence, it has been found that weviolated theNationalLabor Relations Act, asamended, and we have been ordered to post thisnotice and we intend to carry out the order of theBoard and abide by the following:WE WILL NOT promulgate or maintain a ruleprohibiting our employees from soliciting for aunion on the warehouse premises during theirnonworking time.WE WILL NOT in any like or related mannerinterfere with,restrain,or coerce our employeesin the exercise of rights guaranteedto them bySection 7 of the National Labor Relations Act, asamended.WE HEREBY rescind the paragraph entitled"Solicitations" on page 15 of the booklet entitled"B. F. Goodrich Footwear Co. Charlotte, N. C.Warehouse," distributed to our employees. Ouremployees are free to engage in union solicitationon the warehouse premises during nonworkingtime.B.F.GOODRICHCOMPANY(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to the B.F.GOODRICH FOOTWEAR COMPANY355Board'sOffice, 1624 WachoviaBuilding,301 NorthMain Street,Winston-Salem,North Carolina 27101,Telephone 919-723-9211, Extension 3600.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALMIRA ABBOT STEVENSON,Trial Examiner:This casewas heard at Gastonia,North Carolina, on May 22 and 23,1972. A copyof the original charge was filed and served ontheRespondentFebruary 28,1972. The complaint wasissued April2, 1972.The issues are whether the Respon-dent violated Section 8(a)(1)of the National LaborRelations Act, as amended,by interrogating and threaten-ing its employees;informing them that supervisors hadinstructions to interrogate employees;and by promulgat-ing,maintaining,and enforcing a no-solicitation ruleprohibiting union solicitation on the Respondent's proper-ty.I find that some of the alleged violations were commit-ted, and that others were not.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe brief filed by theRespondent,1Imake the following:FINDINGSOF FACT AND CONCLUSIONS OF LAW 2I.JURISDICTIONThe Respondent is a New York corporation engaged inthe manufacture and distribution of footwear. It owns andoperates the warehouse in Charlotte, North Carolina,involved in this proceeding. During the past 12 months, arepresentative period, the Respondent sold and shippedfrom its Charlotte warehouse to points outside NorthCarolina goods valued in excess of $50,000, and caused tobe shipped to its Charlotte warehouse from points outsideNorth Carolina goods valuedin excessof $50,000. TheRespondent admits, and I find, that at all times materialherein, it was an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The Respondent also admits and I find that UnitedRubber, Cork, Linoleum and Plastic Workers of America,AFL-CIO (herein called the Union) is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Paragraph 7(a) of the complaint alleges that theRespondent, by its admitted supervisors named below,interrogated its employees as to what they thought abouttheUnion.The evidence as to this allegation was asfollows:(1) Employee Helms testified that Warehouse SupervisorCliff Belben approached him on the job on February 25,1972, at 1.15 p.m., and asked him how he felt about theUnion. Belben denied doing so.(2)Helms testified thatWarehouseManager TedGalinsky approached him in the warehouse on February29, 1972, at 1 p.m., and asked him how he felt about theUnion. Galinsky testified that he did not recall askingHelms that question, but could not swear he did not.(3)Helms testified thatWarehouse Supervisor JamesHardy asked him on March 17, 1972, at 1:15 p.m., in thewarehouse, how he felt about the Union. Hardy waspositive he did not do so.(4) Employee McCraw testified that Warehouse Supervi-sor Belben came up to her in her working area on March 2,1972, and asked her how she felt about the Union. Belbendenied it.(5) Former employee Honeycutt testified that during hisemployment interview, February 25, 1972, SupervisorHardy asked his opinion of the Union. Hardy deniedasking Honeycutt such a question.The Respondent's efforts to discredit theGeneralCounsel's witnessesincluded, among other things, evidencethat its division director of employment relations, JohnMcLaughlin,met with the plant supervisors early inFebruary 1972 and instructed them not to interrogateemployees about the Union. Although I have no reason todisbelieve this evidence, I do not count it as overly relevantbecause it is well known that such instructions are oftenmisunderstood, misinterpreted, or ignored.Based on her demeanor, I credit employee McCraw andfind, despite his denial, that Warehouse Supervisor Belbenasked her how she felt about the Union. In view of thisfinding, it is most probable, and I further find, that Belbensimilarly questioned Helms about his feeling towards theUnion.IalsocreditemployeeHoneycutt's testimony thatWarehouse Supervisor Hardy asked him his opinion of theUnion. Hardy admitted that, during a long employmentinterview with Honeycutt, he spoke strongly against theunionization of the plant, as discussed below, and admittedthat Honeycutt told him he did not like unions. I find thatthis expression of opinion resulted from a question, asHoneycutt testified, and that it was not volunteered, asHardy testified. In these circumstances, I find that Hardyalso asked Helms how he felt about the Union, as Helmstestified.Hardy admitted he had a long conversation withHelms about the Union during which he made several ofthe other statements attributed to him by Helms. AlthoughHardy may have gone farther in these conversations thanhe intended or remembered, there is no question in mymind but that he did interrogate both of these employees.Finally, asWarehouse Manager Galinsky was unable todeny Helm's testimony that he questioned Helms as to howhe felt about the Union, I credit Helms that he did so.Inmaking the above findings as to Helms, I haveconsidered the Respondent's contention that Helms' recallof dates and times was too precise in view of his testimonythat he had made no notes and the fact that he was unableto recall other conversations with similar precision, andthat his conversations with management were too similar incontext, to permit belief. In view of the factors spelled outabove, however, including the credited testimony by other1The General Counsel filed no brief.The Respondent'smotion tosome and discredited other testimony of the same witness.See N.L.R.B. v.correct record is granted,in the absence of objection.Universal Camera Corporation,179 F.2d 749, 754 (C.A. 2);Southeastern2In resolving the credibility issues, I have in certain instances creditedMotorTruck Lines,113 NLRB 1122. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees to the same effect as that ofHelms,and theoverall probabilities, I conclude that the abovestatementsto which Helms testified were made substantially as he saidthey were.In all the circumstances, including the unfair laborpractices found below, I conclude that the aboveinterroga-tion was coercive, and in violation of Section 8(a)(l) of theAct, as alleged.3B.Paragraph 7(b) of the complaint alleges that Ware-house Supervisor James Hardy threatened that the plantwould be closed if the Unioncame in.In support of this allegation, former employee Honeycutttestified,on direct examination, that Hardy, in theFebruary 25, 1972, employment interview referred toabove, told him:Some of the people in this company were trying to getthe union in, and that if the union were voted into thecompany, that the company would very likely have toclose down because they couldn't afford a unionbecause the first thing that they would want is higherwages.Icredit this testimony by Honeycutt rather than thesomewhat different version he gave oncross-examination,as it more closely resembled Hardy's version of theconversation. Thus, Hardy phrasedhis statement on thismatter to Honeycuttin termsof saying that the Charlotteplant must remain profitable, and if it were "faced with thehigherwages that the union people would be talkingabout," that "it ispossible that the company would closedown or something else and I didn't know what it wouldbe."Although thereissome variancebetween these twoaccounts, I find that in both Hardy uttered an impliedthreat to close the Charlotte facility if the Union werevoted in. This kind of utterance is clearly unlawful.4 Iconclude that it violated Section 8(a)(1) of the Act.C.Paragraph 7(c) alleges that Foreman AlBelcaminoinformed employees that supervisors had instructions tointerrogate employees concerning how they felt about theUnion.This allegation is based on the testimony of employeeHelms thatBelcaminocame up to him on March 1, 1972,and said that he had been instructed by the manage-ment, B. F. Goodrich Footwear, to ask all of itsemployees how they felt about the Union, and I startedto express my opinion, and he walked off.Belcamino denied making any such statement.There is no other evidence to support the abovetestimony by Helms, which seems inherently unlikely.Moreover, I have credited Division Director of Employ-ment Relations McLaughlin that the instructions given bymanagement were just the opposite. Based on these factors,3Blue Flash Express, Inc.,109 NLRB 591.4TextileWorkersUnion of America v. DarlingtonManufacturingCompany et at,380 U.S. 263, fn. 20. The Respondentintroduced a B. F.goodrich Companypress releasedated April 4,1972, announcing that theCompany was going out of the footwearbusiness and planned to sell theassets of that division;and a press releasedated May 18, 1972, announcingthat the Company had agreed in principle that Converse Rubber Companyof Malden, Massachusetts, a subsidiary of Eltra Corporation, would operatethe Charlotte facility undera short-termlease,and expectedthe transactionto be closed on or about June 30, 1972. Thereis noevidence, however, thatHardy in his interview with Honeycutt 2 months before theearlierof theseand on Belcamino's demeanor,I credit Belcamino's denial,and conclude that this allegation is not supported by apreponderance of the evidence, and recommend that it bedismissed.D.Paragraph 7(d) of the complaint alleges that theRespondent promulgated, maintained, and enforced a no-solicitation rule prohibiting union solicitation on Respon-dent's property.That the Respondent promulgated such a rule is clearlyestablished by the undisputed testimony of employeeCarraway and Warehouse Supervisor Hardy to the effectthat employees customarily are given a copy of a 17-pagebooklet entitled "B. F. Goodrich Footwear Co. Charlotte,N. C. Warehouse," which contains, on page 15, thefollowing paragraph:SolicitationsThe fact that the majority of people in the Charlottearea contribute to the Local United Appeal is evidenceof the overwhelming acceptance of this method ofcontribution. It is for this reason that United Appealwill be the only solicitation permitted in our warehouse.The Respondent presented evidence that a different rulewas posted in the plant on October 26, 1971. I have nodoubt that this is so. However, the October 26, 1971, rulemade no reference to the rule set forth in the booklet,which continued to be distributed to employees, and thereisno evidence that the latter was ever rescinded.5 As therule in the booklet prohibitedunion solicitation oncompany property on the employees' own time, it wasclearly unlawful, and I conclude that its promulgation andmaintenance in effect was violative of Section 8(a)(1).6In support of the enforcement aspect of this allegation,theGeneral Counsel presented testimony by employeeCarraway to the effect that Warehouse Supervisors Belbenand Hardy on March 9, 1972, ordered him to remove hisshirt, to which he had attached an inflated balloon bearingthe name and emblem of the Union, from the overheadgrillwork of the cherrypicker which he was operating tostack boxes of shoes to a height of 20 feet.Although thereissome disagreementas to whetheremployee displayof union insigniaon their employer'spremisesduringworking hours is a form of unionsolicitation as such,7 where, as here, to do so creates asafety hazard, the practice can lawfully be prohibited.8Review of all the evidence on this issue persuades me thatCarraway's testimony to the effect that the balloon did notobstruct his view or interfere with his work in any way isnot to be believed. I am convinced that the balloon and theshirt did obstruct his view and constituted a safety hazard.IcreditHarding and Belben (and McLaughlin andBelcamino as well) that it did, and that Hardy and Belbenwere motivated solely by this consideration in orderingtwo press releases was announcing the decisions referred to therein or,indeed,that such decisions had been made at the time of his interview.5 SacoLowell Shops, a Division of Maremont Corporation,169 NLRB1090, In. 1, enfd. 405 F.2d 175 (C.A. 4).6N.L.R.B. v.Mira-Pak,Inc.,354 F.2d 525, 527 (C.A.5);FortexManufacturing Company, Inc.,184 NLRB No. 3;SNC Manufacturing Co.,Inc.,174 NLRB 159.7SeeServ-Air, Inc. v. N.LR.B.,395 F.2d 557. 563 (C.A. 10).8 AndrewsWire Corporation,189NLRB No. 24;Clover IndustriesDivisionof GTICorporation,188 NLRB No. 36;StandardOil Company ofCalifornia,Western Operations,Inc.,168 NLRB 453, In. I. B.F.GOODRICH FOOTWEAR COMPANYCarraway to remove them. Much was made by the GeneralCounsel of the Respondent's having at one time installedradios on the overhead grillwork of cherrypickers. Howev-er, they were all removed many months ago because theytoo were safety hazards.There being no other evidence to support it, I willrecommend that the enforcement allegation of paragraph7(d) of the complaint be dismissed.III.REMEDYInorder to effectuate the policies of the Act, Irecommend that the Respondent be ordered to cease anddesist from the unfair labor practices found, and from anylike or related infringements on its employees' Section 7rights. I also recommend that the Respondent be orderedto post an appropriate notice, and rescind the no-solicita-tion rule found to have been unlawfully promulgated andmaintained.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended:9ORDERThe Respondent, B. F. Goodrich Footwear Company,Charlotte,. North Carolina,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating its employees as to what theythink or feel about United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, or any other labororganization.9 In the event no exceptions are filed asprovidedin Sec. 102.46 of theRules and Regulationsof theNationalLaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48of the Board'sRules and Regulations, be adopted by theBoard andbecome its findings,conclusions, and Order, and allobjectionsthereto shallbe waivedfor allpurposes.10 In the eventthatthe Board'sOrderis enforced by a Judgment of theUnited StatesCourt of Appeals, the words in the notice reading"Posted by357(b) Threatening to close its warehouse if the Union isbrought in.(c)Promulgating or maintaining a rule prohibiting itsemployees from soliciting for a union on the warehousepremises during nonworking time.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed in Section7 of the Act.2.Take thefollowing affirmative action which isnecessary to effectuate the policiesof the Act:(a) Rescind the rule entitled"Solicitations"in its booklet"B. F. GoodrichFootwearCo. Charlotte, N. C. Ware-house."(b) Post at its warehouse in Charlotte,North Carolina,copiesof the attached notice marked"Appendix." 10Copies of the notice,on forms providedby theRegionalDirector for Region 11, after being duly signed by anauthorized representative of the Respondent,shallbepostedby theRespondent immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter,in conspicuous places,including all placeswhere notices to employees are customarily posted.Reasonable steps shallbe taken bythe Respondent toinsure that the notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegional Director,in writing,within 20days from the receipt of this Decision,what steps theRespondent has taken to comply herewith.11IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violationsof the Act not specificallyfound.Orderof the NationalLaborRelations Board" shall read "PostedPursuantto a Judgment of the UnitedStates Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."11 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed,this provision shall be modifiedto read:"Notifythe RegionalDirectorforRegion 11, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith."